Citation Nr: 1420320	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial evaluation in excess of 20 percent prior to March 30, 2012 for the service-connected degenerative disc disease (DDD) of the lumbar spine.

4. Entitlement to an evaluation in excess of 40 percent for the service-connected DDD of the lumbar spine, beginning on March 30, 2012.  

5. Entitlement to a separate rating for the service-connected DDD of the lumbar spine on the basis of neurological deficits of the lower extremities.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in November 2006 (denying service connection for a bilateral hearing loss disability and tinnitus) and December 2007 (granting service connection for a lumbar spine disability with an initial rating of 10 percent, effective on July 27, 2006).  

By way of an October 2009 Decision Review Officer Decision, the Veteran was assigned an initial rating of 20 percent effective on July 27, 2006.  

In October 2012, the Appeals Management Center (AMC) increased the rating for the service-connected lumbar spine disability from 20 percent to 40 percent, effective on March 30, 2012.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  Thus, there are two stages on appeal as reflected on the title page.

The issues of an increased rating for the service-connected lumbar spine disability and service connection for hearing loss disability and tinnitus were remanded by the Board in March 2012.  Development has been completed with substantial compliance and these matters are ready for adjudication herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal (CAPRI records).  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The issue of a separate rating for the service-connected DDD of the lumbar spine on the basis of a neurological deficit of the lower extremities is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is found to have presented credible lay assertions of having exposure to hazardous noise levels in connection with his duties during service and for the purpose of establishing the presence of hearing problems and tinnitus beginning in service.

2. The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to have its clinical onset due to the Veteran's exposure to harmful noise levels while carrying out his duties during service.

3. The currently demonstrated tinnitus is shown as likely as not to have its clinical onset in service.  

4. Prior to March 30, 2012, the service-connected DDD of the lumbar spine is shown to have been productive of a disability picture that more nearly approximated of forward flexion being restricted to 30 degrees or less.

5. Beginning on and after March 30, 3012, the service-connected DDD of the lumbar spine is not shown to have been productive of no worse than forward flexion restricted to 30 degrees or less; neither unfavorable ankylosis nor incapacitating episodes due to intervertebral disc syndrome are demonstrated.


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.385 (2013).

2. By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§3.102, 3.303 (2013).

3. The criteria for the assignment of an initial evaluation of 40 percent for the service-connected lumbar spine disability prior to March 30, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a including Diagnostic Code 5243-5242 (2013).

4. The criteria for the assignment of an evaluation in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243-5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

With regards to the issues of hearing loss and tinnitus, as the action taken hereinbelow is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA-compliant letters in August 2006 and January 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the effective date of the claim and for the degree of disability assignable.

The requirement of VCAA notice does not apply for a claim on appeal for higher initial evaluations for a service-connected disability.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a notice of disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is no longer applicable in the claim for an initial evaluation for a lumbar spine disability.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Furthermore, VA provided the Veteran with adequate medical examinations in October 2007 and March 2012.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in March 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

That remand, in relevant part, requested that the Appeals Management Center (AMC) obtain updated VA medical records and provide the Veteran with a VA examination addressing orthopedic and neurologic manifestations of the service-connected lumbar spine disability.  

Updated VA medical records are associated with the claims file, primarily via Virtual VA.  Additionally, the Veteran was afforded a VA examination in March 2012 pursuant to the remand directives.  

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  

Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Laws and Regulations Pertaining to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include an organic disease of the nervous system (such as sensorineural hearing loss), a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b) , 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A.§ 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Hearing Loss Disability

In this case, there is evidence of a current bilateral sensorineural hearing loss disability pursuant to VA standards.  See December 2003 VA examination; Holton, 557 F.3d at 1366; 38 C.F.R. §§ 3.303; 3.385.  

The evidence first indicates that the Veteran had a hearing loss disability pursuant to VA standards in 1997 for the left ear and in 2001 for the right ear.  See Private Audiograms INVISTA.    

The Veteran contends that his current bilateral sensorineural hearing loss is due to exposure to harmful noise levels incident to his duties during service.  Specifically, he testified that, as an engine mechanic, he worked on Navy ships in the engine room for long hours and was exposed to excessive loud engine noises without any hearing protection.  

Additionally, the Veteran reported having had exposure to small arms ranging from M-79 grenade launchers, 50-caliber machine guns, M-16s, and submachine guns.  The Veteran admitted to having approximately 6 years of post-service noise exposure in connection with his civilian job at a plant.  

However, he averred that he was supplied and was required to use hearing protection when he was exposed to loud noises and thereafter worked in an office environment for the majority of his career.

A review of the Veteran's service personnel records shows that his military occupation specialty was an engine mechanic.  As the claimed noise exposure is consistent with the duties involved in his occupation, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  Thus, the Board concedes in-service noise exposure.  

The service treatment records showed that the Veteran did not manifest complaints or findings of hearing problems, nor did he have a hearing loss disability pursuant to VA standards at the time of separation from service.  However, the Board notes that when comparing the entrance examination report to the separation examination report, there is a notable shift in hearing acuity demonstrating a slight decline in hearing by separation.

The Board also notes that, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the law and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  

The Veteran may establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303.  

In this respect, the Board has considered the Veteran's competent and credible statements.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).

The Veteran is competent to describe symptoms of an injury or illness, such as loss of hearing, and once such evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

As stated, it is within the scope of the Veteran's competency for him to describe diminishing hearing capacity during service and thereafter.  The Board finds the Veteran's assertion of hearing loss beginning in service to be credible.  

The Board also does not dispute that the Veteran had exposure to hazardous noise levels in service.  The Veteran's descriptions of noise exposure are consistent with his military occupational specialty of engine mechanic.  

As per Jandreau/Davidson, the Board acknowledges that the Veteran is competent to state that his current hearing loss disability is related to his in-service hearing loss or noise exposure.  

As the Board found the December 2008 VA audiologist's medical opinion to be inadequate, a new medical opinion was obtained in April 2012.  

The April 2012 VA examiner rendered a negative nexus opinion finding that it was less likely than not that the Veteran's current hearing loss disability was related to military service.  To support her opinion, she indicated that there was evidence of no significant shift in hearing from entrance to separation to indicate an effect of noise on hearing while on active duty and that research did not support late onset noise-induced hearing loss.  She suggested that the Veteran's hearing loss might be due to post-service prolonged noise exposure in his civilian occupation.

Considering the totality of the evidence, including the Veteran's credible assertions of diminished hearing due to noise exposure in service and a VA negative nexus opinion, the Board finds the evidence to be in relative equipoise in showing that his current hearing loss disability as likely as not is due to a pattern of exposure hazardous noise levels that clearly began during his period of active service.  

In resolving reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Tinnitus

The Veteran avers that he has current tinnitus since active service due to in-service noise exposure.  In this case, the Veteran has provided competent and credible lay testimony of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Furthermore, the service treatment records indicating a positive history of noise exposure in service as the Veteran was a Navy engine mechanic and exposed to diesel engine, small arms, grenades, and submachine guns.  

Although the April 2012 VA examiner provided a negative nexus opinion, the Board finds that this opinion is not probative as the examiner disregarded the Veteran's competent and credible lay assertions as to the onset of his tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Thus, on this record, the evidence is found to be in relative equipoise in showing as likely as not that the persistent tinnitus had its initial clinical onset following his exposure to harmful noise levels during service.  Holton, 557 F.3d at 1366.  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  


III.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the appeal is characterized by two stages.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

For the period prior to March 30, 2012, the service-connected lumbar spine disability is evaluated as 20 percent disabling, which contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula. 

Beginning on March 30, 2012, the Veteran was assigned a 40 percent rating.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

Under the rating criteria for intervertebral disc syndrome (IVDS), a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

At this juncture, the Board notes that the issue of whether a separate rating is warranted for neurological abnormalities is being remanded for further development. 

In first addressing whether the Veteran is entitled to a rating in excess of 20 percent prior to March 30, 2012, the Board finds that a higher rating of 40 percent is warranted based on the evidence of record.

The medical records showed that the Veteran had a history of lower back problems since his back injury in service.  The records document numerous complaints of and treatment for lumbar pain, to include treatment with oral medication, steroid injections, and radiablation.  

The Veteran and his wife had provided lay statements attesting to his limited range of motion and inability to perform certain necessary functions.  The record is clear that the service-connected lumbar spine disability has been manifest by muscle spasms, which have been relatively controlled with medications.

The Veteran was assigned his 40 percent disability rating based upon the results of the most recent VA examination of record in March 2012.  He demonstrated forward flexion to 35 degrees and extension to 0 degrees.  After the repetitive-use testing, the Veteran's range of motion was limited as he showed range of motion from 0 degrees to 15 degrees.  

At the earlier October 2007 VA examination, the Veteran demonstrated range of motion in his lumbar spine from 15 degrees (extension) to 80 degrees (flexion).  

Although the range of motion findings at the earlier October 2007 do not meet the 40 percent criteria that require, in relevant part, forward flexion of 30 degrees or less, the Board finds compelling the Veteran's January 2009 statement that he was able to demonstrate greater range of motion at the 2007 examination because he was restricted in activity as he was recovering from an accident.  He claimed that this was not typical of his daily life activity, which was generally limited due to his limited range of motion and pain occurring after any physical exertion.  

The Veteran's statement is consistent with the evidence of record and shows that he has continuously complained of varying degrees of back pain for which he has felt that his treatments have been, for the most part, inadequate with controlling pain.  He has consistently been on medication management and has undergone physical therapy.  

The Board finds it difficult to believe that, upon examination in 2012, it was the first time in which the Veteran demonstrated limited motion to the extent identified.  

Thus, accepting that the lumbar spine disability more closely resembled the 40 percent criteria for the period prior to March 30, 2012, the Board finds that a uniform 40 percent rating is warranted for the entire period of the appeal.  

The Board has considered whether the next higher rating of 50 percent is warranted, which would require unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating warrants ankylosis of the entire spine.  

On this record, the Veteran has not been shown to have favorable or unfavorable ankylosis of the thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  

Based on the aforementioned range of motion findings, the record shows that the Veteran's lumbar spine is not fixated or immobile, and the VA examiners did not find ankylosis nor is it shown anywhere in the record.  

The Veteran does not even contend that his spine is fixated or immobile, and although restricted, the Veteran has demonstrated that he retains some range of motion in his lumbar spine.  While the noted ranges of motion were notably limited by pain throughout the appeal period, these findings were consistent with and fully contemplated by the 40 percent rating currently assigned.

In addition, on this record, there is no indication that the Veteran has had incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

Moreover, both VA examinations show that the Veteran did not have intervertebral disc syndrome.  The October 2007 examination shows that he had one incapacitating episode of low back pain.  

At the March 2012 examination, the Veteran stated that his flare-ups of back pain; "it stop[ped] [him]" 3 to 4 times per month and he ha[d] to take one day to recover.  However, this did not result in physician prescribed bed rest, as confirmed by the examiner.  

As such, to the extent this criteria is for application, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during the appeal period.

The Veteran is competent to report as to the symptoms he experiences, including pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, even affording this lay evidence full competence and credibility, such evidence does not support a rating higher than 40 percent.

Thus, the Board finds that a uniform 40 percent rating, no higher, is warranted for the entire period of the appeal.  

The preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 40 percent for the service-connected DDD of the lumbar spine.  

As such, the benefit-of-the-doubt rule does not apply, and the claim for a disability rating in excess of 40 percent is denied.  Gilbert, 1 Vet. App. 49 (1990).


Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine disability but the medical evidence reflects that those manifestations are not present in this case for either of the stages on appeal.  

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability, as the criteria assess limitation of range of motion, additional functional loss, and muscle spasms.

Accordingly, the issues pertaining to increased ratings for the service-connected lumbar spine disability need not be referred for consideration of extraschedular ratings.  



ORDER

Service connection for a hearing loss disability is granted.

Service connection for tinnitus is granted.

A 40 percent evaluation prior to March 30, 2012 is granted for the service-connected DDD of the lumbar spine, subject to the laws governing the payment of monetary benefits.

An evaluation in excess of 40 percent from March 30, 2012 for the service-connected DDD of the lumbar spine is denied.


REMAND

The issue of a separate rating for neurological deficits of the lower extremities as a manifestation of the service-connected DDD of the lumbar spine must be remanded for further development.  

Under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  A review of VA treatment records show that the Veteran has complained of neurological manifestations in connection with his lumbar spine disability.

For example, a nurse's note in November 2009 shows that the Veteran complained of increased pain in the right lower back and leg.  In 2010, there was an increase of complaints regarding radicular symptomatology in his lower extremities.  

A January 2010 treatment note showed that the Veteran was assessed with lumbar radiculitis.  A problem list in April 2010 indicates radicular syndrome and the Veteran complained of tingling in the lower extremities in October 2010.  

Furthermore, the Board notes that the March 2012 VA examination report was incomplete with respect to the completion of questions addressing radiculopathy and other neurological abnormalities.  

As such, the Board finds that a proper neurological examination is warranted to identify any current manifestations of neurological deficits as it relates to the Veteran's lumbar spine disability.

Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should take all indicated action to contact the Veteran in order to have him identify by name, address and dates of treatment or examination any relevant medical records regarding any neurological deficits of the right and left lower extremities.  

Subsequently, and after securing the proper authorizations where necessary, the AOJ must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file by the RO.

2. The AOJ also should take all indicated action in order to obtain and associate with the record copies of any outstanding VA treatment records pertaining to the Veteran's service-connected lumbar spine disability.

3. The AOJ then should have the Veteran scheduled the for a VA examination to determine whether he has separate compensable neurological deficits caused by the service-connected lumbar spine disability (DDD).  The claims file must be made available to the examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished. 

The examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine, to include radiculopathy.  The examiner should offer an opinion as to whether the Veteran has any separately ratable neurological disability of either the left or right lower extremity as a manifestation of the service-connected lumbar DDD. 

4. After completing all indicated development, the AOJ should adjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


